Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is an allowance in response to a RCE filed on 4/6/21, in which claims 1, 9, 12-13 and 20 were amended, and claim 10 was canceled.
Election/Restrictions
Claims 1-6 and 13-17 are allowable. The restriction requirement as set forth in the Office action mailed on 1/24/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9, 12 and 19-21 are no longer withdrawn from consideration and they are rejoined because the claim(s) require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Cornett on 4/16/21.
	Application is changed as follows:



Change claim 9, line 20 from “a preheater that mainly heats the fibers" to – a preheater that heats the fibers with no resin addition –.

Change claim 12, line 19 from “a preheater that mainly heats the fibers" to – a preheater that heats the fibers with no resin addition –.

Change claim 13, lines 7-8 from “on the nozzle body such that the fibers are introduced into the internal passage via the inlet of the nozzle body" to – on the nozzle body – and line 14 from “a preheater that mainly heats the fibers" to – a preheater that heats the fibers with no resin addition –.

Change claim 20, line 24 from “mainly heating the fibers by a preheater" to – heating the fibers by a preheater with no resin addition –.


Allowable Subject Matter
Claims 1-6, 9, 12-17 and 19-21 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Eads UK Limited (EP 2781342, already of record) and Jang et al (US 5936861, already  a heater that softens the linear resin such that the fibers are introduced into the linear resin at a coupling position between a feeder and the outlet of the nozzle; and a preheater that heats the fibers with no resin addition, wherein the heater is located between the inlet of the nozzle body and the outlet of the nozzle body in an axial direction of the nozzle, the preheater is provided separately from the heater and separately from the nozzle body and is located at an upstream position with respect to the inlet of the nozzle body such that the fibers are heated prior to them being introduced into the internal passage via the inlet of the nozzle body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.